Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 31, 2014

The Court of Appeals hereby passes the following order:

A15A0390. THERON BROWN v. THE STATE.

      Theron Brown was charged with possessing methamphetamine. After the trial
court denied his motion to suppress, Brown stipulated to a bench trial based upon the
transcript from the suppression hearing. The trial court entered an order finding
Brown guilty, but the court did not enter a sentence. Brown then filed this direct
appeal.
      We lack jurisdiction. Although the trial court found Brown guilty, it has
neither entered a judgment of conviction nor imposed a sentence. Accordingly, the
case remains pending below, and Brown was required to follow the interlocutory
appeal procedures of OCGA § 5-6- 34 (b) to obtain appellate review at this time. See
Kellerv. State, 275 Ga. 680 (571 SE2d 806) (2002) (a criminal case remains pending
until the court enters a written judgment of conviction and sentence); Crolley v. State,
182 Ga. App. 2 (1) (354 SE2d 864) (1987) (a criminal proceeding is pending until the
court enters a written sentence). Because we lack jurisdiction, this appeal is hereby
DISMISSED.
      We note, however, that upon the trial court’s entry of the sentence, Brown’s
notice of appeal will “ripen.” See Rolland v. State, 321 Ga. App. 661, 662 n.1 (742
SE2d 482) (2013). Thus, upon entry of the sentence, the clerk of the superior court
is hereby directed to transmit the record back to this Court for re-docketing. See id.
Court of Appeals of the State of Georgia
                                     10/31/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.